

[nlnk20130630ex102image1.jpg]


Iowa State University Research Park Corporation
2711 South Loop Drive, Suite 4050
Ames, Iowa 50010-8648






Memorandum of Agreement




DATE:        April 12, 2013


TO:        Carl Langren
NewLink Genetics Corporation
2503 S. Loop Drive, Suite 5100
Ames, IA 50010


FROM:        Steven T. Carter, President


RE:
ADDENDUM TO THE LEASE BETWEEN ISU RESEARCH PARK CORPORATION AND NEWLINK GENETICS
CORPORATION DATED MARCH 1, 2010.



The following information constitutes additions to the Lease Agreement between
ISU Research Park Corporation (Landlord) and NewLink Genetics Corporation
(Tenant). Upon signatures of appropriate representatives of Landlord and Tenant
affixed to this Memorandum, this Memorandum becomes a part of that Lease
Agreement dated March 1, 2010.


Tenant has requested and Landlord agrees to extend the Lease Agreement to the
space in Building 5 Phase II (containing ±11,810 rsf) at 2503 South Loop Drive,
in the following manner:




Sq. Ft.        Sq. Ft.        Monthly    Monthly    Annual        Annual
Base        Operating    Base        Operating    Base        Operating
Term        Rents        Rents        Rents        Rents        Rents        Rents


8/1/2013-
3/31/2018    $11.50        Actual        $11,317.92    Actual        $135,845.04    Actual










NewLink Genetics Corporation
Page Two
April 12, 2013




Landlord shall provide access to State of Iowa appropriations (state funds)
through the University of up to $1,000,000.00 for tenant improvements. These
funds differ from previous arrangements as the fund is a grant rather than a
loan; therefore, Tenant is not required to repay the state funds. As such, these
tenant improvements funded by state funds shall remain the property of the
Landlord. The construction plans and design and any changes during construction
for such improvements shall be reviewed and approved by Landlord or Landlord's
designee, which review shall be done in a timely manner upon Landlord's receipt
of such plans and design drawings, and the approval of which shall not be
unreasonably withheld. Tenant shall be responsible for costs incurred performing
the review. Tenant shall be responsible for all construction being completed and
meeting applicable codes, and being consistent with the plans and design
approved by Landlord or its designee.


Tenant may request reimbursement from the state funds. Tenant may make no more
than three state fund reimbursement requests during construction; being (i) upon
completion of one half of the production space, (ii) upon completion of all of
the production space, and (iii) upon full completion of all Tenant improvements.
At each such time, Tenant shall give Landlord a written acceptance of the
improvements completed and provide evidence satisfactory to Landlord or its
designee, by proper invoices reflecting costs appropriate for the nature and
extent of the Tenant improvements then completed under the approved construction
plans and design, of the total cost of such improvements for which reimbursement
is being sought. Tenant shall also provide to Landlord or its designee any
contractor’s affidavit and executed conditional lien waivers from the contractor
and any subcontractors as may be reasonably required by Landlord relating to the
cost of the improvements for which reimbursement is being sought. At the time of
full completion of all Tenant improvements, the architect for the project shall
participate in a final walk through and approve the completed improvements
before any reimbursement from the Landlord to Tenant is allowed.


Tenant is responsible for all utility costs and operations shall be consistent
with those of Building 5 Phase I. The tenant and landlord shall work together to
specify costs each is responsible for based on the Phase 1 lease.


Subject to the terms of this Memorandum, Tenant agrees that all terms and
conditions of the March 1, 2010 Lease and those described in this Memorandum
shall remain in force.
















NewLink Genetics Corporation
Page Three
April 12, 2013








Please sign and return both originals to my office by April 16, 2013 if you
concur with the above terms. We shall then send a fully executed copy for your
records.




AGREED


FOR                            FOR
NewLink Genetics Corporation            ISU Research Park Corporation


/s/ Carl Langren____________________        /s/ Steven C.
Carter___________________


VP Finance________________________        Director_____________________________
Title                            Title
4/15/2013________________________        4/15/2013___________________________
Date                            Date








































C:Winword/ISURP/Addendums/Adden NewLink 5-II Apr13.doc

